The opinion of the court was delivered, March 3d 1862, by
Lowrie, C. J.
This is a final administration account. At the time of settling it in the register’s office, April 1851, the widow and heirs agreed that the balance in the hands of the administrator should be held by him as trustee for them, according to their respective interests. This agreement was in writing. He therefore took credit as administrator for the balance in hand as so much transferred to and held by him as trustee, and thus his account as filed showed a full discharge of his duty as administrator, and that as such no balance remained in his hands. The account thus settled by the parties was in due course confirmed by the Orphans’ Court in June following.
Now the widow petitions that he be required to account as administrator for that balance intrusted to him as trustee, representing that he has become insolvent. The purpose is to get at his sureties in his administration bond. He continued to discharge his duty as trustee by paying her the interest for six years before he failed. Can we now set aside her own arrangement, and the decree of the Orphans’ Court, so as to relieve her, and throw the consequences of her misplaced confidence on the sureties ? We think not. The record is against her, and equity forbids it. The record shows the sureties discharged, without any mistake, and by a decree that is now beyond review, and we cannot put them again under the yoke.
Appeal dismissed at the costs of the appellant.